               Case 3:17-cr-00354-WHO Document 53 Filed 05/15/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6821
 7        sailaja.paidipaty@usdoj.gov
 8 Attorneys for United States of America

 9                                    UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11                                        SAN FRANCISCO DIVISION
12
     UNITED STATES OF AMERICA,                         )   NO. CR 17-354-WHO
13                                                     )
             Plaintiff,                                )
14                                                     )
        v.                                             )   STIPULATION AND ORDER TO
15                                                     )   CONTINUE SENTENCING HEARING FROM
     NICHOLAS ALAN HODGES,                             )   MAY 16, 2019, TO JUNE 20, 2019
16                                                     )
             Defendant.                                )
17                                                     )
                                                       )
18

19

20           On February 7, 2019, Defendant Nicholas Alan Hodges pled guilty to all three counts of the

21 Indictment in the above-captioned case. At that time, a sentencing hearing was scheduled for May 16,

22 2019 at 1:30 p.m.

23           Due to scheduling conflicts, the parties jointly agree and request that the sentencing hearing be

24 continued from May 16, 2019 to June 20, 2019 at 1:30 p.m. Probation Officer Karen Mar is available at

25 //

26 //
27 //

28 //

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 17-354 WHO
30
             Case 3:17-cr-00354-WHO Document 53 Filed 05/15/19 Page 2 of 2



 1 that time. The defendant is currently released on bond.

 2          SO STIPULATED:

 3                                                             DAVID L. ANDERSON
                                                               United States Attorney
 4

 5
     DATED: May 15, 2019                                               _____/s/_______________
 6                                                             SAILAJA M. PAIDIPATY
                                                               Assistant United States Attorney
 7

 8 DATED: May 15, 2019                                                ____/s/_______________
 9                                                             ADAM G. GASNER
                                                               Attorney for the Defendant
10

11

12

13                                                ORDER

14          Based on the stipulation of the parties above, the IT IS HEREBY ORDERED THAT the
15 sentencing hearing is continued until June 20, 2019 at 1:30 p.m.

16

17

18 DATED: _May 15, 2019_                               _____________________________________
                                                       HON. WILLIAM H. ORRICK
19                                                     United States District Judge
20

21

22

23

24

25

26
27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 17-354 WHO
30
